Case 1:19-cv-24337-DLG Document 1 Entered on FLSD Docket 10/21/2019 Page 1 of 11



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION


  HELEN SWARTZ, Individually,                              :
                                                           :
                 Plaintiff,                                :
  vs.                                                      :
                                                           :   Case No.
  SOKOLOV, LTD.,                                           :
  a Florida Limited Partnership,                           :
                                                           :
              Defendant.                                   :
  _________________________________________/


                                           COMPLAINT
                                    (Injunctive Relief Demanded)


         Plaintiff, HELEN SWARTZ, Individually, on her behalf and on behalf of all other

  mobility impaired individuals similarly situated, (sometimes referred to as “Plaintiff”), hereby

  sues the Defendant, SOKOLOV, LTD., a Florida Limited Partnership (sometimes referred to as

  “Defendant”), for Injunctive Relief, and attorney’s fees, litigation expenses, and costs pursuant to

  the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”).


         1.      Plaintiff, Helen Swartz, is an individual residing in Miami Beach, FL, in the

  County of Miami-Dade.

         2.      Defendant’s property, The Best Western Plus - Atlantic Beach Resort, is located

  at 4101 Collins Avenue, Miami Beach, FL, in the County of Miami-Dade.

         3.      Venue is properly located in the Southern District of Florida because venue lies in

  the judicial district of the property situs.    The Defendant’s property is located in and the

  Defendant does business within this judicial district.
Case 1:19-cv-24337-DLG Document 1 Entered on FLSD Docket 10/21/2019 Page 2 of 11



          4.     Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

  original jurisdiction over actions which arise from the Defendant’s violations of Title III of the

  Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28 U.S.C. § 2201 and §

  2202.

          5.     Plaintiff Helen Swartz is a Florida resident, is sui juris, and qualifies as an

  individual with disabilities as defined by the ADA.         Helen Swartz suffers from multiple

  sclerosis. She was diagnosed twenty years ago and as a result of losing her ability to ambulate,

  she uses a mobility scooter. Family and friends often visit her in the Miami area and she enjoys

  visiting with them at the various hotels in which they stay. Ms. Swartz sometimes stays in hotels

  with them to eliminate the need to return home late, as fatigue is a significant component of the

  disease. She and her husband also enjoy celebrating special events such as birthdays and

  anniversaries by enjoying hotel restaurants and spending the night to use spa amenities. Ms.

  Swartz’s granddaughter enjoys using the hotel pools when visiting Miami and Ms. Swartz enjoys

  treating her granddaughter to overnight stays in hotels in Miami.

          6.     Helen Swartz visited the property which forms the basis of this lawsuit from

  September 22 through September 23, 2019.          Ms. Swartz has reservations to return to the

  property from May 10 through May 11, 2020, to celebrate Mother’s Day. The Plaintiff has

  encountered architectural barriers at the subject property. The barriers to access at the properties

  have impaired her ability to access the hotel safely, to safely enjoy the spa area, to use restrooms

  in the hotel, to safely use the restroom and other areas in the accessible guestroom.

          7.     Defendant owns, leases, leases to, or operates a place of public accommodation as

  defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and 36.104.

  Defendant is responsible for complying with the obligations of the ADA. The place of public
Case 1:19-cv-24337-DLG Document 1 Entered on FLSD Docket 10/21/2019 Page 3 of 11



  accommodation that the Defendant owns, operates, leases or leases to is known as The Best

  Western Plus - Atlantic Beach Resort, and is located at 4101 Collins Avenue, Miami Beach, FL.

         8.      Helen Swartz has a realistic, credible, existing and continuing threat of

  discrimination from the Defendant’s non-compliance with the ADA with respect to this property

  as described but not necessarily limited to the allegations in paragraph 10 of this Complaint.

  Plaintiff has reasonable grounds to believe that she will continue to be subjected to

  discrimination in violation of the ADA by the Defendant. Helen Swartz desires to visit The Best

  Western Plus - Atlantic Beach Resort, not only to avail herself of the goods and services

  available at the property, but to assure herself that this property is in compliance with the ADA

  so that she and others similarly situated will have full and equal enjoyment of the property

  without fear of discrimination.

         9.      The Defendant has discriminated against the individual Plaintiff by denying her

  access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

  and/or accommodations of the buildings, as prohibited by 42 U.S.C. § 12182 et seq.

         10.     The Defendant has discriminated, and is continuing to discriminate, against the

  Plaintiff in violation of the ADA by failing to, inter alia, have accessible facilities by January 26,

  1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of

  $500,000 or less). A preliminary inspection of The Best Western Plus - Atlantic Beach Resort

  has shown that violations exist. These violations that Helen Swartz has personally encountered

  or observed, and which were verified by an ADA expert, include, but are not limited to:


                 a.      An accessible vehicle pull-up space is not provided on the site. This is
         in violation of section 503.2 of the 2010 Standards for Accessible Design. §36.304. This
         condition made it difficult for the Plaintiff to access the facility.



                                                    3
Case 1:19-cv-24337-DLG Document 1 Entered on FLSD Docket 10/21/2019 Page 4 of 11



               b.      An appropriate accessible parking space access aisle is not provided.
        This is in violation of section 502.3 of the 2010 Standards for Accessible Design.
        §36.304. This condition makes it difficult for the plaintiff to access.

                c.     Appropriate handrails are not provided at the ramps. This is in violation
        of section 405.8 of the 2010 Standards for Accessible Design. §36.304. This condition
        made it difficult for the Plaintiff to access the facility.

                d.      The enclosed lift was not in working order during the time of the
        plaintiff’s stay at the hotel. As well, it may not be independently operated. This is in
        violation of section 410.1 of the 2010 Standards for Accessible Design. §36.211,
        §36.304. This condition made it difficult for the Plaintiff to access the facility.

                e.       An appropriate maneuvering clearance is not provided in the alcove
        where the vending machines are located. This is in violation of section 305.7 of the
        2010 Standards for Accessible Design. §36.304. This condition made it difficult for the
        Plaintiff to exit the alcove.

               f.      Accessible seating is not provided at the assorted tables and bars inside
        the hotel, around the pool area and in the laundry room. This is in violation of sections
        226 and 902 of the 2010 Standards for Accessible Design. This condition made it
        extremely difficult for the Plaintiff access the tables.

                g.    In the accessible guestroom the window controls require tight grasping,
        pinching or twisting of the wrist to operate. This is in violation of section 309.4 of the
        2010 Standards for Accessible Design §36.304. This condition makes it difficult to
        access the window controls.

                h.     In the accessible guestroom an accessible table is not provided. This is in
        violation of section 806.2.1 of the 2010 Standards for Accessible Design §36.304. This
        condition makes it difficult to sit at the table in her wheelchair.

               i.      In the accessible guestroom bathroom, the shower unit in the roll-in
        shower is out of reach. This is in violation of section 806.2.4 of the 2010 Standards for
        Accessible Design §36.304. This condition makes it difficult to access the facility.

               j.     Appropriate grab bars are not provided the accessible guestroom
        bathroom shower. This is in violation of section 806.2.4 of the 2010 Standards for
        Accessible Design §36.304. This condition makes it difficult to access the facility.



                                                 4
Case 1:19-cv-24337-DLG Document 1 Entered on FLSD Docket 10/21/2019 Page 5 of 11




                k.     The shower spray unit in the roll-in shower in the accessible guestroom
        bathroom does not have an on/off control with a non-positive shut-off. This is in
        violation of section 806.2.4 of the 2010 Standards for Accessible Design §36.304. This
        condition makes it difficult to use.

               l.      In the accessible guestroom bathroom, appropriate grab bars are not
        provided in the bathtub. This is in violation of section 806.2.4 of the 2010 Standards
        for Accessible Design §36.304. This condition makes it difficult to access the facility.

               m.    In the accessible guestroom bathroom, a shower unit not provided in the
        bathtub. This is in violation of section 806.2.4 of the 2010 Standards for Accessible
        Design §36.304. This condition makes it difficult to access the facility.

               n.      In the accessible guestroom bathroom, an accessible tub seat is not
        provided in the bathtub. This is in violation of section 806.2.4 of the 2010 Standards
        for Accessible Design §36.304. This condition makes it difficult to access the facility.

                o.    In the accessible guestroom bathrooms, grab bars are not provided by the
        water closet. This is in violation of section 806.2.4 of the 2010 Standards for
        Accessible Design §36.304. This condition makes it difficult for the plaintiff to access
        the facility.

                p.      In the accessible guestroom bathroom, the flush control is by the closed
        side of the water closet. This is in violation of section 806.2.4 of the 2010 Standards
        for Accessible Design §36.304. This condition makes it difficult for the plaintiff to
        access the facility.

                q.     The mirrors in the accessible guestroom bathroom are too high. This is in
        violation of section 806.2.4 of the 2010 Standards for Accessible Design §36.304. This
        condition makes it difficult for the plaintiff to access the facility.

                r.      Items in the accessible guestroom and bathroom are out of reach to a
        person using a wheelchair. This is in violation of sections 308 and 806 of the 2010
        Standards for Accessible Design. §36.304. This condition made it difficult for the
        Plaintiff to use the facilities.


               s.      Items in the exercise facility are out of reach to a person in a wheelchair.
        This is in violation of section 308 of the 2010 Standards for Accessible Design.
        §36.304. This condition made it difficult for the Plaintiff to access items in facility.


                                                 5
Case 1:19-cv-24337-DLG Document 1 Entered on FLSD Docket 10/21/2019 Page 6 of 11




                t.       In the lobby toilet room, the accessible stall door does not have
        appropriate door hardware on both sides of the stall door. This is in violation of section
        604.8.1.2 of the 2010 Standards for Accessible Design. §36.304. This condition made it
        difficult for the Plaintiff to access the door. §36.304.

                u.    In the hotel lobby bathroom, the mirror is too high for a person in a
        wheelchair to use. This is in violation of section 603.3 of the 2010 Standards for
        Accessible Design. §36.304. This condition made it difficult for the Plaintiff to access
        the facility.

                v.     In the accessible stall in lobby toilet room, items are too close to the rear
        grab bar by the water closet. This is in violation of section 609.3 of the 2010 Standards
        for Accessible Design. §36.304. This condition made it difficult for the Plaintiff to use
        the facility.

                w.     The lavatories in the lobby toilet room are too high. This is in violation
        of section 606.3 of the 2010 Standards for Accessible Design. §36.304. This condition
        made it difficult for the Plaintiff to use the facility.


                 x.    Inside the lobby toilet room, items are out of reach to a person in a
        wheelchair. This is in violation of section 308 of the 2010 Standards for Accessible
        Design. §36.304. This condition made it difficult for the Plaintiff to access items in the
        toilet compartment. §36.304.

                y.       In the pool bathroom, the flush control is on the closed side of the water
        closet. This is in violation of section 604.6 of the 2010 Standards for Accessible Design.
        §36.304. This condition made it difficult for the Plaintiff to use the facility.

                 z.    Inside the pool toilet room, items are out of reach to a person in a
        wheelchair. This is in violation of section 308 of the 2010 Standards for Accessible
        Design. §36.304. This condition made it difficult for the Plaintiff to access items in the
        toilet compartment. §36.304.

                aa.     In the 2nd floor toilet compartment, door hardware requires tight grasping,
        pinching, or twisting of the wrist to operate. This is in violation of section 404.2.7 of the
        2010 Standards for Accessible Design. §36.304. This condition made it difficult for the
        Plaintiff to access the door. §36.304.

               bb.     In the 2nd floor toilet room, items are too close to the side grab bar by the


                                                  6
Case 1:19-cv-24337-DLG Document 1 Entered on FLSD Docket 10/21/2019 Page 7 of 11



        water closet. This is in violation of section 609.3 of the 2010 Standards for Accessible
        Design. §36.304. This condition made it difficult for the Plaintiff to use the facility.

                 cc.   In the 2nd floor toilet room, items are out of reach to a person in a
        wheelchair. This is in violation of section 308 of the 2010 Standards for Accessible
        Design. §36.304. This condition made it difficult for the Plaintiff to access items in the
        toilet compartment. §36.304.

                dd.     Access is not provided to the telephone in the laundry room. This is in
        violation of sections 305 and 308 of the 2010 Standards for Accessible Design. §36.304.
        This condition made it difficult for the Plaintiff to access the facility.

               ee.    The pool shower has a fixed shower head that out of reach to a person in
        a wheelchair. This is in violation of section 608.6 of the 2010 Standards for Accessible
        Design. §36.304. This condition made it difficult for the Plaintiff to access the facility.


                 ff.      The pool shower as it has a change in level. This is in violation of
        section 303 of the 2010 Standards for Accessible Design. §36.304. This condition made
        it difficult for the Plaintiff to access the facility.

               gg.     Unlike an abled individual who has a choice of guestrooms, the plaintiff
        was discriminated against as she was denied a choice of guestrooms. The plaintiff did
        not have the opportunity to book an accessible guestroom with an ocean view room or
        an ocean front guest room with a balcony. §36.201, §36.202, §36.304.

                hh.    The hotel does not provide the required amount of compliant accessible
        guest rooms. This is in violation of section 224 of the 2010 Standards for Accessible
        Design. §36.304. This denies to Plaintiff the full and equal opportunity to stay at the
        subject hotel.

               Maintenance

                ii.     The accessible features of the facility are not maintained, creating
        barriers to access for the Plaintiff, as set forth herein, in violation of 28 CFR §36.211.



        11.    All of the foregoing violations are also violations of the 1991 Americans with

  Disability Act Accessibility Guidelines, and the 2010 ADA Standards for Accessible Design



                                                 7
Case 1:19-cv-24337-DLG Document 1 Entered on FLSD Docket 10/21/2019 Page 8 of 11



  (ADAAG), as promulgated by the U.S. Department of Justice.

         12.     The discriminatory violations described in paragraph 10 are not an exclusive list

  of the Defendant’s ADA violations. Plaintiff requires the inspection of the Defendant’s place of

  public accommodation in order to photograph and measure all of the discriminatory acts

  violating the ADA and all of the barriers to access. The individual Plaintiff, and all other

  individuals similarly situated, have been denied access to, and have been denied the benefits of

  services, programs and activities of the Defendant’s buildings and its facilities, and have

  otherwise been discriminated against and damaged by the Defendant because of the Defendant’s

  ADA violations, as set forth above. The individual Plaintiff, and all others similarly situated,

  will continue to suffer such discrimination, injury and damage without the immediate relief

  provided by the ADA as requested herein. In order to remedy this discriminatory situation, the

  Plaintiff requires an inspection of the Defendant’s place of public accommodation in order to

  determine all of the areas of non-compliance with the Americans with Disabilities Act.

         13.     Defendant has discriminated against the individual by denying her access to full

  and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

  accommodations of its place of public accommodation or commercial facility in violation of 42

  U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to

  discriminate against the Plaintiff, and all those similarly situated by failing to make reasonable

  modifications in policies, practices or procedures, when such modifications are necessary to

  afford all offered goods, services, facilities, privileges, advantages or accommodations to

  individuals with disabilities; and by failing to take such efforts that may be necessary to ensure

  that no individual with a disability is excluded, denied services, segregated or otherwise treated

  differently than other individuals because of the absence of auxiliary aids and services.


                                                   8
Case 1:19-cv-24337-DLG Document 1 Entered on FLSD Docket 10/21/2019 Page 9 of 11



         14.     Plaintiff is without adequate remedy at law and is suffering irreparable harm.

  Considering the balance of hardships between the Plaintiff and Defendant, a remedy in equity is

  warranted. Furthermore, the public interest would not be disserved by a permanent injunction.

  Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s fees, costs and

  litigation expenses from the Defendant pursuant to 42 U.S.C. § 12205 and 28 CFR 36.505.

         15.     Defendant is required to remove the existing architectural barriers to the

  physically disabled when such removal is readily achievable for its place of public

  accommodation that have existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative,

  if there has been an alteration to Defendant’s place of public accommodation since January 26,

  1992, then the Defendant is required to ensure to the maximum extent feasible, that the altered

  portions of the facility are readily accessible to and useable by individuals with disabilities,

  including individuals who use wheelchairs, 28 CFR 36.402; and finally, if the Defendant’s

  facility is one which was designed and constructed for first occupancy subsequent to January 26,

  1993, as defined in 28 CFR 36.401, then the Defendant’s facility must be readily accessible to

  and useable by individuals with disabilities as defined by the ADA.

         16.     Notice to Defendant is not required as a result of the Defendant’s failure to cure

  the violations by January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer employees

  and gross receipts of $500,000 or less). All other conditions precedent have been met by

  Plaintiff or waived by the Defendant.

         17.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

  Plaintiff Injunctive Relief, including an order to require the Defendant to alter The Best Western

  Plus - Atlantic Beach Resort to make those facilities readily accessible to and useable by the

  Plaintiff and all other persons with disabilities as defined by the ADA; or by closing the facility


                                                   9
Case 1:19-cv-24337-DLG Document 1 Entered on FLSD Docket 10/21/2019 Page 10 of 11



  until such time as the Defendant cures its violations of the ADA. The Order shall further require

  the Defendant to maintain the required assessable features on an ongoing basis, and to require the

  institution of a policy that requires Defendant to maintain its accessible features.


         WHEREFORE, Plaintiff respectfully requests:


                 a.      The Court issue a Declaratory Judgment that determines that the

         Defendant at the commencement of the subject lawsuit is in violation of Title III of the

         Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.


                 b.      Injunctive relief against the Defendant including an order to make all

         readily achievable alterations to the facility; or to make such facility readily accessible to

         and usable by individuals with disabilities to the extent required by the ADA; and to

         require the Defendant to make reasonable modifications in policies, practices or

         procedures, when such modifications are necessary to afford all offered goods, services,

         facilities, privileges, advantages or accommodations to individuals with disabilities; and

         by failing to take such steps that may be necessary to ensure that no individual with a

         disability is excluded, denied services, segregated or otherwise treated differently than

         other individuals because of the absence of auxiliary aids and services.


                 c.      An award of attorney’s fees, costs and litigation expenses pursuant to 42

         U.S.C. § 12205.


                 d.      Such other relief as the Court deems just and proper, and/or is allowable

         under Title III of the Americans with Disabilities Act.




                                                   10
Case 1:19-cv-24337-DLG Document 1 Entered on FLSD Docket 10/21/2019 Page 11 of 11



  Dated: October 21, 2019                   Respectfully submitted,

                                            /s/ Lawrence A. Fuller
                                            Lawrence A. Fuller, Esq. (FBN 0180470)
                                            FULLER, FULLER & ASSOCIATES, P.A.
                                            12000 Biscayne Blvd., Suite 502
                                            North Miami, FL 33181
                                            (305) 891-5199
                                            (305) 893-9505 - Facsimile
                                            lfuller@fullerfuller.com
                                            Attorney for Plaintiff Helen Swartz




                                       11
